                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 01/21/2020



Paul S. Mishkin

Davis Polk & Wardwell LLP   212 450 4292 tel
450 Lexington Avenue        paul.mishkin@davispolk.com
New York, NY 10017

January 17, 2020

Re:     Contant, et al. v. Bank of America Corporation, et al., 17-cv-3139

VIA ECF                                       Application GRANTED. The application is untimely, but is
The Honorable Lorna G. Schofield              nevertheless granted. The deadline for Plaintiffs to renew the
United States District Court                  motion for leave to file Plaintiffs' Third Consolidated Class Action
Southern District of New York                 Complaint with redactions is stayed sine die.
Thurgood Marshall U.S. Courthouse
40 Foley Square
                                              Dated: January 21, 2020
New York, New York 10007
                                                     New York, New York
Dear Judge Schofield:

Pursuant to Rule I.B.2 of Your Honor’s Individual Rules and Procedures for Civil Cases, we
respectfully submit this letter on behalf of all non-settling defendants (“Defendants”) in the above-
referenced matter to request that the deadline to submit a renewed motion for leave to file
Plaintiffs’ Third Consolidated Class Action (“TCCAC”) with redactions be stayed sine die.
Plaintiffs consent to Defendants’ request.

Pursuant to the Court’s order dated January 10, 2020 (the “Order”), the current deadline to
submit a renewed motion for leave to file the TCCAC with redactions is January 17, 2020. (ECF
No. 374.) Although the Order directs Plaintiffs to file this renewed motion (id.), the potential
redactions at issue in the TCCAC concern Defendants’ documents and communications.
Accordingly, the Order requires Defendants to provide as part of Plaintiffs’ renewed motion “an
explanation . . . as to why each requested redaction contains information that should not be
publicly disclosed.” (ECF No. 368.)

Defendants respectfully submit that a stay sine die is reasonable and appropriate for the reasons
discussed with the Court today. One previous request for an extension of time has been made
concerning this deadline, on January 10, 2020 (ECF No. 373). This stay would not affect other
scheduled dates in this action.

Respectfully submitted,

/s/ Paul S. Mishkin
Paul S. Mishkin


cc:      Counsel for all parties via ECF
